                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

  UNITED STATES OF AMERICA,                VIOLATION:
                                           7353909
              Plaintiff,                   Location Code: Ml3

       vs.                                 ORDER

  BRAD S. ELKINS,

              Defendant.


      Based upon the United States' motion to accept the defendant's payment of

a $60 fine and $30 processing fee for violation 7353909 (for a total of$90), and for

good cause shown,

      IT IS ORDERED that the $90 fine ($60 fine and $30 processing fee) paid by

the defendant is accepted as a full adjudication of violation 7353909.

      IT IS FURTHER ORDERED that the initial appearance scheduled for

September 12, 2019, is VACATED.

      DATF.D this   fil day of August, 2 ~

                                       John T. Johnston
                                       United States Magistrate Judge
